



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Radke 
          v. M.S. et al,







2006 
          BCCA 12



Date: 20060112





Docket: CA33447

Between:

Christopher 
    Radke

Respondent

(Plaintiff)

And:

M.S., 
    an infant by his litigation guardian J.S.,

Malik 
    Rama, and Insurance Corporation of British Columbia

Respondents

(Defendants)

And:

Robert Kurtz, Her Majesty the Queen in Right of the Province 
    of

British Columbia, Attorney General of British Columbia,

and Attorney General of Canada

Appellants

(Defendants)

And:

Her 
    Majesty the Queen in Right of the Province of

British 
    Columbia, Attorney General of British Columbia,

and 
    Attorney General of Canada

Appellants

(Third Parties)








Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Madam Justice Rowles

The 
          Honourable Mr. Justice Low






H.J. 
          Roberts


Counsel for all Appellants




Place 
          and Date of Hearing:


Vancouver, British Columbia




November 28, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 12, 2006













Written 
          Reasons by
:




The 
          Honourable Chief Justice Finch




Concurred 
          in by:




The 
          Honourable Madam Justice Rowles

The 
          Honourable Mr. Justice Low















Reasons for Judgment of the Honourable Chief Justice 
    Finch:

I.

[1]

The issue raised on this application is whether a judgment that decides 
    only liability issues, but not damages, is a final order for which leave to 
    appeal is not required, or an interlocutory order within Section 7(2)(a) of 
    the
Court of Appeal Act
, R.S.B.C. 1996, c. 77, for which leave 
    to appeal is required.

[2]

At the conclusion of the oral hearing, we held that the order was final 
    and that leave to appeal was not required with written reasons to follow.  
    These are those reasons.

II.

[3]

The plaintiff Radke claims damages for injuries suffered in a motor 
    vehicle accident on 16 February 2003.  His vehicle was struck in an intersection 
    by a stolen vehicle driven by a young offender, M.S., who failed to stop at 
    a stop sign.  The stolen vehicle was being pursued by Constable Kurtz, an 
    R.C.M.P. officer driving a police vehicle.

[4]

A consent order was made that the issues of fault or liability be tried 
    separately and in advance of the issues on damages.

[5]

Madam Justice Bennett heard the trial on liability.  She pronounced 
    judgment on 27 September 2005.  All parties conceded that M.S. was primarily 
    at fault for the accident.  The issues at trial were the liability of Constable 
    Kurtz, and of the provincial and federal governments.

[6]

The trial judge held that Constable Kurtz was negligent in the operation 
    of his vehicle, and that his negligence contributed to the plaintiffs injuries.  
    It was not disputed that if Constable Kurtz was held to be negligent, the 
    province was jointly and severally liable with him.

[7]

The judge also held that Constable Kurtz was not grossly negligent. 
     Therefore, applying the provisions of Section 21 of the
Police Act
, 
    R.S.B.C. 1996, c. 367, he was not personally liable.  The parties agreed that 
    if Constable Kurtz was not personally liable, the Government of Canada was 
    not liable.

[8]

The action against I.C.B.C. was dismissed.  The judge held that the 
    plaintiff Radke was not negligent in the operation of his vehicle.

[9]

Counsel from the Department of Justice applied in chambers for directions 
    as to whether leave to appeal was required.  In accordance with current practice, 
    she filed both a notice of appeal and a notice of application for leave to 
    appeal.  Both documents name Constable Kurtz, the Crown in Right of the Province 
    of British Columbia, the Attorney General for British Columbia, and the Attorney 
    General for Canada as appellants, or applicants.  The chambers judge referred 
    the motion for directions to a division of this Court.

III.

[10]

The relevant provisions of the
Court of Appeal Act
are:

6(1)      
    An appeal lies to the court

(a)        from an order of the Supreme Court or an order 
    of a judge of that court, and





7(2)      
    Despite, section 6(1), an appeal does not lie to the court from

(a)        
    an interlocutory order,





without 
    leave of a justice.



[11]

The
Court of Appeal
Act
does not define interlocutory 
    order.  For many years this Court has applied, or attempted to apply, the 
    test stated by Lord Alverstone C.J. in
Bozson v. Altrincham Urban District 
    Council
[1903] 1 K.B. 547 at 548-49 (C.A.) to determine what is, or 
    is not, interlocutory:

It 
    seems to me that the real test for determining this question ought to be this: 
    Does the judgment or order,
as made
, finally dispose of the rights 
    of the parties? If it does, then I think it ought to be treated as a final 
    order; but if it does not, it is then, in my opinion, an interlocutory order.

[Emphasis added.]

[12]

Application of this test has become increasingly difficult because 
    of the number of cases where the trial is split with liability being decided 
    separately from, and in advance of, damage issues, as was done in this case.  
    Difficulties also arise from the large number of cases now decided under Rule 
    18A which provides in subrule 18A(11) that:

On 
    the hearing of an application under subrule (1), the court may

(a)        grant judgment in favour of any party either 
    on an issue, or generally



[13]

The difficulties in applying the
Bozson
test, and the 
    sometimes inconsistent results, are referred to in H.A. Brinton,
Civil 
    Appeal Handbook
, looseleaf (Vancouver: Continuing Legal Education, 2002) 
    at ss. 3.4, 3.7 and 3.8.

[14]

Under the
Bozson
test, it is the judgment or order,
as made
 which determines whether it is a final or interlocutory order.  
    Applied in this case, the order would be seen as interlocutory because damages 
    have not been assessed, and the order therefore does not finally dispose of 
    the parties rights.  Only if the action had been dismissed against all defendants 
    who contested liability would the order be final under the
Bozson
test.

[15]

It is to be remembered that in
Bozson
itself the judge 
    had held there to be no binding contract, and made an order dismissing the 
    action.  It was on appeal from that order that the Court of Appeal laid down 
    the test as expressed by Lord Alverstone.  The Court did not have before it 
    a case in which liability had been found and damages remained to be assessed.

[16]

Such a case was before a division of this Court in
Boslund v. 
    Abbotsford Lumber, Mining & Development Co. Ltd.
(1925), 36 B.C.R. 
    386 (B.C.C.A.).  There the trial judge held the defendants liable for negligence 
    in allowing fires to spread to the plaintiffs lands.  He referred the assessment 
    of damages to the Registrar.

[17]

On the defendants appeal from the finding of liability, the respondents 
    raised the preliminary objection that the appeal was interlocutory and therefore 
    out of time.  This Court overruled the objection and held that:

[9] 
     when the Court decides the substantial question of liability and merely 
    refers the assessment of damages to a referee reserving nothing to itself, 
    the judgment ought to be regarded as a final judgment for the purposes of 
    appeal.



[18]

It is evident that if the trial judge had held there to be no liability 
    and dismissed the plaintiffs action, the order would have been seen as final.  
    So in that case, characterization of the order as final did not depend upon 
    the judgment or order, as made, to use the language of
Bozson
.  
    The case may be seen as one where the order would have been characterized 
    as final for the purposes of appeal no matter which way the judge decided 
    the issue of liability.

[19]

This approach to the issue of final or interlocutory has sometimes 
    been called the application approach.  Rather than look to the order as 
    made, one looks to the application that gave rise to the order.  On this 
    approach, a final order is one made on such an application or proceeding that, 
    no matter who succeeds, the order will, if sustained, finally determine the 
    matter in litigation.  Examples of this approach go back at least to
Salaman 
    v. Warner
[1891] 1 Q.B. 734.

[20]

The application approach has now been clearly embraced by the English 
    Court of Appeal in
White v. Brunton
[1984] 2 All E.R. 606.  
    There, the plaintiff brought an action against the defendant for damages for 
    breach of contract and for a declaration that, by an agreement, the defendant 
    had agreed to contribute to the costs associated with construction of an access 
    road.  The district registrar ordered that a preliminary issue be tried, namely 
    whether the defendant was liable under the contract for construction costs 
    associated with the access road.  The preliminary issue was determined in 
    favour of the defendant and the plaintiff sought leave to appeal.  Sir John 
    Donaldson M.R. held that the plaintiff did not need leave to appeal.  He said 
    at 608:

The court is now clearly committed to the application approach as a general 
    rule and
Bozsons
case can no longer be regarded as any authority for 
    applying the order approach. However, the decision in
Bozsons
case, 
    as distinct from the reasoning, can be upheld on a different ground as an 
    exception to the general rule. It was a case of a split trial, all questions 
    of liability and breach of contract being tried before and separately from 
    any issues as to damages. If the two parts of the final hearing of the case 
    had been tried together, there would have been an unfettered right of appeal, 
    even if the judgment had been that there was no liability and that accordingly 
    no question arose as to damages. It is plainly in the interests of the more 
    efficient administration of justice that there should be split trials in appropriate 
    cases, as even where the decision on the first part of a split trial is such 
    that there will have to be a second part, it may be desirable that the decision 
    shall be appealed before incurring the possibly unnecessary expense of the 
    second part. If we were to hold that the division of a final hearing into 
    parts deprived the parties of an unfettered right of appeal, we should be 
    placing an indirect fetter on the ability of the court to order split trials.
I would therefore hold that, where there is a split trial or more accurately, 
    in relation to a non-jury case, a split hearing, any party may appeal without 
    leave against an order made at the end of one part if he could have appealed 
    against such an order without leave if both parts had been heard together 
    and the order had been made at the end of the complete hearing.

[Emphasis added.]



[21]

The application approach was again adopted by the English Court of 
    Appeal in
Holmes v. Bangladesh Biman Corporation
[1988] 2 Lloyds 
    Rep. 120.  There, after citing
White
with approval, Lord Justice 
    Bingham (as he then was) said:

Order 
    33, r. 3 gives the Court a wide discretion to order the separate trial of 
    different issues in appropriate cases and a decision is not to be regarded 
    as interlocutory simply because it will not be finally determinative of the 
    action which ever way it goes. Instead, a broad common sense test should be 
    applied, asking whether (if not tried separately) the issue would have formed 
    a substantive part of the final trial. Judged by that test this judgment was 
    plainly final, even though it did not give the plaintiff a money judgment 
    and would not, even if in the airlines favour, have ended the action.



See also
Dale v. British Coal Corp.
[1992] 
    E.W.J. No. 351 (QL) and
Webb v. Webb
[1996] E.W.J. No. 141 (QL).

[22]

More recently in
Roerig v. Valiant Trawlers Ltd.
[2002] 
    1 W.L.R. 2304, [2002] 1 All E.R. 961, [2002] 1 Lloyds Rep. 681, after referring 
    to
White v. Brunton
and the broad common sense test expressed 
    by Lord Justice Bingham in
Holmes v. Bangladesh
, Lord Justice 
    Waller said this:

[46] If one poses the question-if no preliminary issue had been ordered 
    would the decision as to the appropriate law have formed a substantive part 
    of the final decision on damages?-the answer would undoubtedly be that it 
    would, and that an appeal would have lain to the Court of Appeal against that 
    final decision. The fact that the issue is sensibly taken separately should 
    not deprive a party of their right to go to the Court of Appeal, and furthermore 
    it would be an active discouragement to parties to support the trial of preliminary 
    issues if the result was to so deprive them. That is the principle that the 
    new rules in my view seek to uphold.

[23]

In my view, the time has now come to restate the principle expressed 
    by this Court in
Boslund v. Abbotsford
, and to adopt the approach 
    of the English Court of Appeal in
White v. Brunton
and the subsequent 
    English cases referred to above.  If liability had not been tried separately, 
    it would have been tried as part of a single trial.  The parties would have 
    had the right of appeal no matter what the outcome.  If the action had been 
    dismissed on liability, the plaintiff would have had a right of appeal.  It 
    is unfair that the defendant should not have a right of appeal when liability 
    has been found.

[24]

There are practical advantages to split trials.  If the defendant is 
    not liable, there is no need to try damages.  That will save the parties time 
    and expense.  If liability is found, the parties may be able to resolve the 
    damage issues without a trial.  If the plaintiffs injuries have not resolved 
    to the point where damages can fairly be tried, the parties may still try 
    the liability issues while the events are fresh in the witnesses memories.  
    A right of appeal from a decision on liability alone will facilitate all of 
    these practical goals.

[25]

Applying the broad common sense test expressed in the English authorities, 
    the question to be asked in this case is whether the issue decided by the 
    trial judge, if it had not been tried separately, would have formed a substantive 
    part of the final trial.  It is clear that the trial judges disposition of 
    the liability issues would have been such a substantive part, and that the 
    resulting order should therefore be treated, for the purposes of appeal, as 
    final.

[26]

These are the reasons on which I would rest the order pronounced at 
    the conclusion of the oral hearing of this appeal.



The Honourable Chief Justice Finch

I 
    AGREE:



The 
    Honourable Madam Justice Rowles





I 
    AGREE:



The 
    Honourable Mr. Justice Low









Corrigendum 
    to the reasons of

The Honourable Chief Justice Finch  19 April 2006

The citation at paragraph 7 for the
Police Act
should read R.S.B.C. 1996, c.367.




